Detailed Action
	Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicant’s response and amendment  of 3/24/2022 are acknowledged. Claim 2 has been amended.
Status of Claims
3.      Claims 1-2, 5-13, 15, 18-19, 23-24 and 28-30 are pending in this application. Claim 2 has been amended. Claims 3-4, 14, 16-17, 20-22, 26-27 and 31-32 have been canceled by previous amendment. Claim 8-13,15, 18-19.23-25 and 28-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021. Claim 1-2 and 5-7 are under consideration.
Claim Objections Withdrawn
4.   Objection to claim made in paragraph 5 of the office action mailed 12/24/2021 is withdrawn in view of applicant’s response and amendment  of 3/24/2022.
Rejections Withdrawn
Claim Rejections - 35 USC § 112
5.   Rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s response and  amendment  of 3/24/2022.
Rejections Withdrawn
Double Patenting
6.    Rejection of claims 1-2 and 5-7 on the ground of non-statutory double patenting as being un-patentable over claims 1, 2, 3 and 5  of co-pending Application No. 16/609,097,  is withdrawn in view of amendments of  4 /14/2022 of claims 1 and 2 of application 16/609,097 and allowance of said application.
Rejections Maintained
Claim Rejections - 35 USC § 102

7.    Rejection of claims 1 and 5-7 under 35 U.S.C. 102(a)(2) as being anticipated  by Harrus et al. (US 20100239613)  [hereinafter Harrus], is maintained.
The rejection is stated below:
       The claims are drawn to: An immunogenic composition comprising: an inactivated whole cell bacteria selected from the group consisting of Rickettsia rickettsii, Ehrlichia chaffeensis, Ehrlichia canis, Ehrlichia ruminantium, Anaplasma marginale, Anaplasma phagocytophilum, and any combination thereof; and an adjuvant.
      Regarding Claim 1, Harrus discloses an immunogenic composition (The present invention provides a vaccine, Para. [0009]) comprising: an inactivated whole cell bacteria selected from the group consisting of Rickettsia rickettsii, Ehrlichia chaffeensis, Ehrlichia canis. Ehrlichia ruminantium, Anaplasma marginale, Anaplasma phagocytophilum, and any combination thereof (The present invention provides a vaccine comprising an attenuated strain of E. canis, Para. [0009]); and an adjuvant (In a particular embodiment, the E. canis vaccine further comprises an adjuvant, Para. [0011]).
       Regarding Claim 5, Harrus discloses the composition of claim 1, further comprising an additional component selected from the group consisting of veterinary-acceptable carriers, solvents, dispersion media, coatings, stabilizing agents, diluents, preservatives, antibacterial and antifungal agents, isotonic agents, adsorption delaying agents, compositions known to increase immunity, and any combination thereof (an E. canis vaccine comprises... a pharmaceutically acceptable carrier, Para. [0011]).
       Regarding Claim 6, Harrus discloses the composition of claim 1, wherein the composition includes at least two of the inactivated whole cell bacteria selected from the group consisting of Rickettsia rickettsii, Ehrlichia chaffeensis, Ehrlichia canis, Ehrlichia ruminantium, Anaplasma marginale, and Anaplasma phagocytophilum (the invention provides a method for preparing an attenuated strain of Ehrlichia... comprising... selecting a pathogenic Ehrlichia, Para. [0025], [0026]; the pathogenic Ehrlichia strain is from a species selected from the group consisting of: E. canis; E. chaffeensis... and E. ruminantium, Para. [0030]; As used herein, the singular forms "a", "an" and "the” include plural forms unless the context clearly dictates otherwise. Thus, for example, reference to "an attenuated strain" includes combinations of attenuated strains, and so on, Para. [0051]).
       Regarding Claim 7, Harrus discloses the composition of claim 1, further comprising at least one antigen from a disease-causing organism in canine selected from the group consisting of: rabies, canine parvovirus, canine coronavirus, canine distemper, canine influenza, infectious canine hepatitis, canine herpesvirus, pseudorabies, canine minute virus, brucellosis, leptospirosis, spirochaete, Borrelia burgdorferi, Rhipicephalus sanguineus, 40 Clostridium perfringens, Clostridium difficile, Bordetella bronchiseptica, Blastomycosis dermatitidis, Histoplasma capsulatum, Coccidioides immitis, Coccidioides posadasii, Cryptococcus neofromans, Microsporum canis, Microsporum gypseum, Trichophyton mentagrophytes, Sporothris schenckii, Aspergillus fumigatus, Phythium insidiosum, Mucomycosis, or any combination thereof (the vaccine further comprises an additional active immunizing agent... an attenuated or inavtivated form of a pathogen... rabies virus, borrelia burgdorferi, canine distemper virus, canine parvovirus... canine coronavirus, Leptospira interrogans, Para. [0113]).

Applicants’ Arguments
8.      Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. Applicant argues:
         Applicants assert that the present claims require an inactivated whole cell bacteria, which are distinguished from the attenuated bacteria of Harrus. Harrus makes it very clear that inactivated bacteria are very different from the attenuated bacteria
disclosed and claimed therein. For example, paragraph [0038] defines "attenuated" as a live, altered form or strain of a normally pathogenic disease agent (a pathogen) which is relatively less virulent than the parent form or strain. Upon administration to a susceptible host, an attenuated strain is capable of stimulating an immune response and inducing long-term immunity, but it does not cause acute illness, although a mild sub-clinical form of the disease may occur. Paragraph [0039] continues with “As used herein, "attenuation", "attenuating" and related grammatical forms refer to procedures that render a pathogen attenuated, such as repeated passage in tissue culture. The process of attenuation may result from an accumulation of point mutations or recombination events which result in a reduction of the virulence of the pathogen. Accordingly, an "attenuated vaccine" refers to a vaccine comprising an attenuated strain. An attenuated strain and a vaccine comprising an attenuated strain induce strong humoral and cell-mediated immune responses, and generally only one or two immunizations are required to induce long-term immunity to the pathogen.” Finally, the attenuated bacteria of Harrus was contrasted with an inactivated bacteria as claimed in the present application. Specifically, paragraph [0041] recites that “It is to be explicitly understood that an attenuated strain and a vaccine prepared therefrom are distinct and different from an inactivated strain and a vaccine prepared therefrom, since the latter are killed and non-infectious, and are produced using means which are intended to kill the pathogen, such as chemical agents, heat or UV light. In general, an inactivated strain and a vaccine prepared therefrom are relatively weaker than the corresponding attenuated forms, since the immunity induced by inactivated strains and vaccines is mostly humoral and short-lived. Accordingly, inactivated vaccines generally require use of adjuvants, as well as multiple immunizations.” Accordingly, Applicants assert that Harrus is not concerned with inactivated bacteria as claimed in the present application and is only concerned with attenuated bacteria. Nowhere in Harrus does it disclose, teach, or suggest inactivating the resultant attenuated bacteria prior to administration. In fact, Harrus teaches away from such a method. Further, attenuated bacteria are at a high risk for reversion and the mutations resulting in attenuation are not defined. Accordingly, it cannot be said that Harrus anticipates the present claims and Applicants respectfully request that this rejection be withdrawn. 

Office Response
9.      Applicant's arguments filed 3/24/2022  have been fully considered but they are not persuasive. 
        In response to applicant’s argument that “Applicants assert that the present claims require an inactivated whole cell bacteria, which are distinguished from the attenuated bacteria of Harrus.” It is the examiner’s position that in the Definitions section para 0038-0041 define both attenuated and inactivated vaccines in general . However Harrus clearly disclose Inactivation, according to these disclosures, is carried out by conventional means, including use of chemical inactivating agents such as binary ethyleneimine, beta-propiolactone, formalin, merthiolate, gluteraldehyde, sodium dodecyl sulfate, or mixtures thereof; heat, or psoralen in the presence of ultraviolet light. Accordingly, inactivated vaccines generally require use of adjuvants, as well as multiple immunizations. But claims recites both attenuated or inactivated together see claims 72 and 80. Additionally specification paragraphs 0005, 0011, 0013 and 0113 also recite inactivated or attenuated  E. canis immunogenic composition or vaccine.
The MPEP section 2123 teaches that patents are relevant as prior art for all they contain, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”). Therefore applicant’s argument is not persuasive especially when considering that Harrus et al., discloses the composition of claim 1, wherein the composition includes at least two of the inactivated whole cell bacteria selected from the group consisting of Rickettsia rickettsii, Ehrlichia chaffeensis, Ehrlichia canis, Ehrlichia ruminantium, Anaplasma marginale, and Anaplasma phagocytophilum (the invention provides a method for preparing an attenuated strain of Ehrlichia. Therefore the rejection is maintained for the reasons stated above.

Rejections Maintained
Claim Rejections - 35 USC § 103
10.     Rejection of claims 1-2 and 5-7  under 35 U.S.C. 103 as being un-patentable over  Harrus et al. (US 20100239613 A1) as applied to claims 1 and 5-7  above, and further in view of Browning et al. (US 20120045475 A1), is maintained.
Rejection is as stated below:
    Harrus et al. teach limitations of claims 1 and 5-7 as mentioned above. Harrus et al. teach an adjuvant and complete Freund’s adjuvant ( see para 0112) but do not teach Freund’s Incomplete Adjuvant limitations  of claim 2. 
    Claim 2 recites  “ The composition of claim 1, wherein the adjuvant is selected from the group consisting of Freund’s Incomplete Adjuvant and Montanide.”
    Browning et al. teach live attenuated vaccines for Rickettsia , viruses (claim7) Bordetella and , Clostridium  ( claims 7,8, 12 and 13) and adjuvants include Freund's complete adjuvant or Freund's incomplete adjuvant ( see para 0026 and 0075). Browning et al. teach pharmaceutically acceptable carriers ( see claim 24).
     It would have been prima facie obvious to employ a different   adjuvant into the Harrus product because of the general applicability of the reference with a reasonable expectation of advantageous adjuvant’s effects. Because Browning et al. para [0075] teach “ In some embodiments the vaccine composition may comprise at least one compound having adjuvant activity. Examples of adjuvants suitable for use in vaccine compositions may be selected from the group comprising Freund's complete or Freund's incomplete adjuvant.”
       Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods or compositions is likely to be obvious when it does no more than yield predictable results"  , thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicants’ Arguments
11.      Applicant's arguments filed 3/24/2022  have been fully considered but they are not persuasive. Applicant argues:
Claims 1-2 and 5-7 were rejected under 35 USC 103 as allegedly being unpatentable over Harrus as applied to claims 1 and 5-7 above, and further in view of Browning et al (US 20120045475 A1).
As noted above, Harrus is limited to attenuated bacteria whereas the present claims require an inactivated bacteria, which are taught away from in Harrus. Browning adds nothing further to overcome this deficiency. Accordingly, Applicants respectfully request that this rejection be withdrawn.
           In view of the foregoing, a Notice of Allowance appears to be in order and is therefore courteously solicited.
Office Response
12.      Applicant's arguments filed 3/24/2022  have been fully considered but they are not persuasive. 
Contrary to Applicants argument,  Harrus discloses the composition of claim 1, wherein the composition includes at least two of the inactivated whole cell bacteria selected from the group consisting of Rickettsia rickettsii, Ehrlichia chaffeensis, Ehrlichia canis, Ehrlichia ruminantium, Anaplasma marginale, and Anaplasma phagocytophilum (the invention provides a method for preparing an attenuated strain of Ehrlichia. Therefore the rejection is maintained for the reasons stated above.


Conclusion
13.   No claims are allowed. 

14.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        July 16, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645